Exhibit 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and Rule 406 of the Securities Act if 1933, as amended.

 

FIRST AMENDMENT
TO THE
COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO THE COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (the
“First Amendment”) is made by and between SENOMYX, INC. (“Senomyx”), a Delaware
corporation, having a principal place of business at 4767 Nexus Centre Drive,
San Diego, CA 92121, and NESTEC, Ltd. (“Nestlé”), a Swiss company, having a
principal place of business at Avenue Nestlé 55, CH-1800 Vevey, Switzerland.

 

WHEREAS, Senomyx and Nestlé entered into that certain Collaborative Research and
License Agreement dated as of October 26, 2004 (the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement in the manner set forth in this
First Amendment (capitalized terms used but not otherwise defined in this First
Amendment shall have the meanings given such terms in the Agreement).

 

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants,
representations and agreements set forth below, the parties hereby agree to
amend the Agreement as follows:

 

AGREEMENT

 

1.                                        Appendix A to the Agreement is hereby
amended by either adding or amending, as provided below, the following
definitions:

 

[…***…] means […***…] is not included. Leading brands in […***…] include
[…***…].  Notwithstanding the foregoing, the […***…] category specifically
excludes all products that contain […***…].

 

[…***…] Products” means […***…].  For the avoidance of doubt, […***…] Products
excludes […***…].

 

“Collaborative Period” means the period beginning on the Effective Date and
ending July 25, 2010, unless earlier terminated in accordance with Section 14 or
extended by the Steering Committee in accordance with Section 7.1.

 

“Discovery Phase” means the portion of the Collaborative Period commencing on
July 26, 2008 and ending January 25, 2009.

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

“Development Phase” means the portion of the Collaborative Period commencing on
January 26, 2009 and ending July 25, 2010.  The Development Phase may be
extended by the Steering Committee in accordance with Section 7.1.

 

“First Amendment Effective Date” means May 1, 2009.

 

[…***…] means […***…].  Notwithstanding the foregoing, the […***…] category
specifically excludes all products that contain added […***…].

 

“Research Phase” means the portion of the Collaborative Period commencing on the
Effective Date and ending […***…].

 

“Safety Studies” means the following safety studies that Senomyx anticipates
would be needed to complete a […***…] submission:  […***…].

 

[…***…] means […***…]. Notwithstanding the foregoing, the […***…]category
specifically excludes all products that contain […***…].

 

2.                                        Section 7.1 of the Agreement is hereby
amended and restated in its entirety as follows:

“7.1                      Research Funding. During the Collaborative Period,
Nestlé will provide funding to Senomyx for the Collaborative Program according
to the following schedule:

 

(A)                            USD […***…] per quarter during the Research
Phase;

 

(B)                              USD […***…] per quarter during the Discovery
Phase; and

 

(C)                              USD […***…] per quarter during the Development
Phase.

 

If there are unanticipated delays and the Steering Committee determines that it
is necessary for the Development Phase to continue beyond […***…], the Steering
Committee may extend the Development Phase in […***…] on such financial terms to
be agreed. The Collaborative Period will be extended accordingly.

 

The payments under this Section 7.1 will be made in advance and on an equal
[…***…] basis.  Payments under this Section 7.1 are inclusive of overhead,
labor, supplies and all deliverables including Materials produced for research
purposes specified in this Agreement or the Research Plan. These payments do not
include (i) Nestlé’s costs associated with providing support for the
collaboration; or (ii) the costs of any

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

unanticipated materials or equipment as requested and agreed to by the Steering
Committee. Additional funding, if any, will be proposed and agreed to in writing
by the Steering Committee.”

 

3.                                        Section 3.5 of the Agreement is hereby
deleted in its entirety and shall have no further force and effect.  The
numbering of Sections 3.6 and 3.7 shall remain unchanged.

 

4.                                      Section 3.6 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“3.6                         Right of First Negotiation Outside the Field for
[…***…].  During the Collaborative Period, Nestlé shall have the right of first
negotiation to enter into any further Collaborative Research and License
Agreement for […***…] in […***…].  Accordingly, if Senomyx wishes to develop any
new opportunity in […***…], Senomyx will present that opportunity first to
Nestlé and agrees to enter into good faith negotiations with Nestlé for a
reasonable period of time to explore the possibility of entering into any
further Collaborative Research and License Agreement with Nestlé. Nestlé must
inform Senomyx of commercial interest outside the Field in the specific
categories mentioned in this section 3.6 above in writing within […***…] days of
receipt of written notice from Senomyx.  In the event that Nestlé provides such
written notice, the parties agree to commence good faith negotiations toward a
further license agreement, which negotiations shall conclude within a period of
[…***…] from the date of commencement.  In the event that such negotiations are
not concluded within such period, Senomyx shall be free to enter into agreements
with Third Parties.”

 

5.                                        Section 3.7 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“3.7 Responsibilities of Parties in Development Phase. All regulatory filings
made or filed by Senomyx for any Selected Compound will be owned exclusively by
Senomyx and shall be subject to the license grant pursuant to Section 8.    The
parties agree that as of the First Amendment Effective Date, Senomyx may
commence Safety Studies and […***…] for the first Selected Compound, […***…]. 
In consideration for Safety Studies for […***…] (as well as in consideration for
safety studies performed prior to the First Amendment Effective Date for
[…***…]), Nestlé agrees to pay Senomyx […***…] per month which shall accrue on
the first day of each month commencing April 1, 2009 and through July 1, 2010
(“Agreed Safety Study Funding”) and shall be payable according to the following
schedule:

 

·                  April 30, 2009 – USD […***…]

 

·                  July 31, 2009 – USD […***…]

 

·                  October 31, 2009 – USD […***…]

 

·                  January 31, 2010 – USD […***…]

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

·                  April 30, 2010 – USD […***…]

 

·                  July 31, 2010 – USD […***…]

 

Senomyx agrees that prior to the end of the Collaborative Period Nestlé may
elect to terminate rights under the Agreement to […***…] as a Selected Compound,
in such event Nestlé will promptly notify Senomyx in writing and will be
obligated to make a final payment to Senomyx within […***…] of invoice in the
amount of (i) […***…] in consideration for safety studies performed prior to the
First Amendment Effective Date for […***…]; and (ii) […***…] for the Safety
Studies and […***…] for […***…], the foregoing amounts paid as Agreed Safety
Study Funding will be creditable toward such amount.

 

In the event that the Steering Committee approves additional safety studies for
[…***…] that are not listed in the definition of Safety Studies, Nestlé will pay
[…***…] such costs.  In the event that the Steering Committee selects an
additional Selected Compound(s) pursuant to Section 3.1(D) after the First
Amendment Effective Date, Nestle will pay for […***…] associated with regulatory
approval for such Selected Compound(s) including, without limitation, Safety
Studies and […***…] performed on and after the First Amendment Effective Date
for such Selected Compound. For the avoidance of doubt, the amounts listed in
this Section 3.7 are due in addition to the funding set forth in Section 7.1.”

 

6.                                        Section 7.2(C) and 7.2(D) of the
Agreement are hereby amended such that the “Deadline” to achieve Milestone 3 is
removed and shall no longer apply.

 

7.                                        A new Section 7.2(E) is hereby added
to the Agreement as follows:

 

“(E)                             Milestone 4:

Amount:  USD […***…]

Objective:  commence […***…] for first […***…]

 

Notwithstanding anything to the contrary contained in this Agreement, Milestone
4 will accrue upon commencement of the […***…] for the first […***…], but will
not be payable until […***…].”

 

8.                                        Section 7.3 of the Agreement entitled
“Late Achievement of Milestones” is hereby deleted in its entirety and shall
have no further force and effect.  The numbering of the remainder of Section 7
shall remain unchanged.

 

9.                                      A new sentence is added at the end of
Section 14.2 of the Agreement as follows:

 

“Notwithstanding the foregoing, in the event of […***…] in […***…], Nestlé may
terminate the Agreement upon ninety (90)

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

days prior written notice and Nestlé will not be obligated to pay additional
research funding under Section 7.1 for the period after the effective date of
such termination.”

 

10.                               A new Section 17.14 is hereby added to the
Agreement as follows:

 

“17.14          Executory Contrary Within the Meaning of the Bankruptcy Code.

 

The parties acknowledge and agree that this Agreement shall be deemed an
executory contract within the meaning of Section 365 of Title 11 of the United
States Code, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”) at all times and
for all purposes before the Term expires or this Agreement is terminated in
accordance with Section 14.2, 14.3 or 14.4 hereof.  The parties further
acknowledge and agree that this Agreement constitutes a license of “intellectual
property” for purposes of Section 101(35A) and Section 365(n) of the Bankruptcy
Code, and accordingly, if Senomyx initiates or otherwise becomes subject to
proceedings as a debtor under the Bankruptcy Code, then subject to Nestlé’s
continuing performance and compliance with the terms of the Agreement (including
without limitation all applicable financial obligations of Section 7 hereof)
Nestlé, as a licensee hereunder, shall be entitled to a license of the
intellectual property licensed under Section 8 hereof to the fullest extent
permitted by Section 365(n) of the Bankruptcy Code, notwithstanding any
post-petition rejection of this Agreement pursuant to the applicable provisions
of the Bankruptcy Code, subject to the provisions of Sections 3.3, 3.4 and 14.4
of the Agreement.  Further, the parties agree that should this Agreement be
rejected by Senomyx in accordance with Section 365 of the Bankruptcy Code in
connection with any proceeding under the Bankruptcy Code, during the Term Nestlé
shall be entitled to engage a Third Party to perform any and all obligations of
Senomyx hereunder necessary or appropriate to pursue and/or maintain regulatory
approval of Product Compounds.  During the Term, Nestlé may disclose
Confidential Information to such Third Party to the extent that Nestlé
determines such disclosure is necessary or convenient for the purposes of
allowing the Third Party to perform the obligations for which it has been
engaged, provided that any such Third Party has agreed in writing with Nestle to
an obligation of confidentiality no less than stringent than as applicable to
Nestle under this Agreement.  The disclosure of any such Senomyx Confidential
Information to such Third Party, as aforesaid, shall not be deemed a violation
of this Agreement, notwithstanding anything herein to the contrary.”

 

11.                                 Notwithstanding anything previously set
forth in the Steering Committee minutes, Compound […***…] will not be considered
a Selected Compound.  For the avoidance of doubt, the Steering Committee may
select […***…] as a Selected Compound under Section 3.1(D) in the future,
subject to payment by Nestlé of costs under Section 3.7.  For the avoidance of
doubt until the expiration of the Collaborative Period, Senomyx will not grant
any rights or enter into any agreement to grant any rights in the Field, to any
Third Party, in relation to Compound […***…] in the Field.

 

12.                                 Nestlé agrees to pay all payments currently
due under Sections 3.7 and 7.1 within […***…] of the First Amendment Effective
Date.  Senomyx shall have no obligation to

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

commence Safety Studies or […***…] for […***…] until such payment is received.

 

13.                                 Senomyx will issue a press release to
announce the execution of this First Amendment and the material terms; provided,
however, that the extent of disclosure of such material terms shall be no more
than is required to comply with applicable SEC disclosure requirements and
otherwise subject to the prior written consent of Nestlé. Thereafter, Nestlé and
Senomyx may each disclose to Third Parties the information contained in such
press release without the need for further approval by the other party.

 

14.                                 Except as specifically amended by this First
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 

15.                                 This First Amendment will be governed by the
laws of the State of California, U.S.A., as such laws are applied to contracts
entered into and to be performed entirely within such State.

 

16.                                 This First Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the First Amendment Effective Date.

 

 

SENOMYX, INC.

NESTEC LTD.:

 

 

 

 

 

By:

/s/ Kent Snyder

 

By:

/s/ Valerio Nannini

 

 

 

 

 

Name:

Kent Snyder

 

Name:

Valerio Nannini

 

 

 

 

 

Title:

President, CEO and Chairman

 

Title:

Vice President

 

 

 

 

 

Date:

May 4, 2009

 

Date:

4 May 2009

 

***Confidential Treatment Requested

 

--------------------------------------------------------------------------------